IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania,          :
ex rel. Michael Grill                  :
                                       :
             v.                        : No. 1051 C.D. 2016
                                       : SUBMITTED: September 23, 2016
Gary Abrams, Director: et.al.,         :
John Does and Jane Does to             :
be named/ Progress CCC.,               :
Waynesburg, Pennsylvania               :
                                       :
Appeal of: Michael Grill               :



OPINION NOT REPORTED

PER CURIAM
MEMORANDUM OPINION                            FILED: November 1, 2016



             Michael Grill appeals, pro se, from the August 6, 2015, order of the
Court of Common Pleas of Greene County (trial court) granting the motion to
dismiss filed by Gary Abrams, Director, et al., and dismissing the consolidated
petitions for writ of habeas corpus. We quash Grill’s appeal.


             On March 31, 2015, Grill filed a petition for writ of habeas corpus
with the trial court. The trial court consolidated Grill’s petition with over 20 other
petitions filed by sex-offender parolees housed at the Progress Community
Corrections Center (PCCC), which is a secure facility adjacent to the State
Correctional Institution at Greene County (SCI-Greene). The petitioners claimed
that they have been paroled from a state correctional institution and are being
illegally incarcerated at PCCC. The Commonwealth filed a motion to dismiss the
petitions without a hearing, which the trial court granted on July 28, 2015, and
docketed on August 6, 2015. On September 10, 2015, Grill filed a notice of appeal
with the trial court.


              Pa. R.A.P. 903(a) provides that an appeal from the trial court “shall be
filed within 30 days after the entry of the order from which the appeal is taken.”
Pa. R.A.P. 105(b) prohibits this court from enlarging “the time for filing a notice of
appeal, a petition for allowance of appeal, a petition for permission to appeal, or a
petition for review.” See One Tree Condominium Association v. Greene, 133 A.3d
113 (Pa. Cmwlth. 2016); In re Kemmerer, 405 A.2d 1108, 1109 (Pa. Cmwlth.
1979).


              Grill was required to appeal the trial court’s August 6, 2015 order by
September 8, 2015, 30 days after the order was entered on the docket. Because
Grill did not file his appeal until September 10, 2015, we quash this appeal.




                                          2
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth of Pennsylvania,       :
ex rel. Michael Grill               :
                                    :
            v.                      : No. 1051 C.D. 2016
                                    :
Gary Abrams, Director: et.al.,      :
John Does and Jane Does to          :
be named/ Progress CCC.,            :
Waynesburg, Pennsylvania            :
                                    :
Appeal of: Michael Grill            :



                                 ORDER


PER CURIAM


            AND NOW, this 1st day of November, 2016, we hereby quash as
untimely Michael Grill’s appeal from the order of the Court of Common Pleas of
Greene County.